STONE, J.
Bill by heirs-at-law to enforce vendor’s lien. Sale for division made by administrator, in 1858, under an order of tbe Probate Court; and purchase-money paid to him in Confederate currency, during the years 1862 and 1863. Collection coerced by the administrator, and no charge of fraud, collusion, or bad faitb against any one. Sole ground taken for relief is, that complainants were infants, and administrator, by tbe voluntary receipt of Confederate currency, did not extinguish tbe debt due the estate.
In Waring v. Lewis, at December term, 1875, this court decided, that “ The receipt by an administrator de bonis non of Confederate treasury-notes, in 1862, in satisfaction of a decree rendered in bis favor against an outgoing administrator on final settlement, extinguishes tbe debt, and discharges tbe outgoing administrator from further liability, if tbe payment was made and received bona fide, and without any fraud or collusion.” That decision has been followed, and reaffirmed, in many cases since that time. — Vanhoose v. Bush, at December term, 1875.
Tbe bill in the present case contains no equity, and the decree of the chancellor is affirmed.